Title: From Jonathan Trumbull, Jr. to Benjamin Lincoln, 27 September 1782
From: Trumbull, Jonathan, Jr.
To: Lincoln, Benjamin


                  Sir
                     
                     Head Quarters 27th Sept. 1782
                  
                  On the 25th instant a Doctr Shields & Mrs Beck from Lancaster arrived at Dobbs Ferry, with Genl Hazens passport to go into N. York—agreable to Genl Orders, they were stopped & reported at Head Quarters—The Genl has ordered them to be detained untill information can be had from you respectg them.
                  As these people are very impatient to go in, you will be so good as to give the Genl Notice as soon as possible whether it is With your knowledge, or with your Approbation, they are come on.
                  His Excellency being absent when this Opportunity presented—is the Reason of my writing to you in my own Name.  With great Respect & Regard I am Dear Genl Your &c.
                  
                     J. T——ll
                     
                  
               